DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 16/805,298 filed on February 28, 2020, titled: “Loss Prevention Using Video Analytics”.

Status of the Claims
Claims 1-20 are pending in the application and have been examined.

Priority
This application was filed on 02/28/2020 and claims the benefit of U.S. Provisional Application No. 62/907,122 filed on 09/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is enclosed to this Office Action.




Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
With respect to claims 1-8, Applicant’s method steps fail the first prong of the Revised 2019 Patent Subject Matter Eligibility Guidance since they are not tied to machine and can be performed without the use of a particular machine.  The claims do not clearly recite a machine or a processor to perform the method steps.  Thus, under (Step 1-No).
Step 2A Prong 1:
Claim 1 recites a method of loss prevention in a store, comprising:
receiving a visual code identifier associated with a transaction of one or more transaction merchandises, wherein the visual code identifier indicates at least one of the one or more transaction merchandises, a number of the one or more transaction merchandises, or a price of the one or more transaction merchandises;
receiving a radio frequency identification (RFID) identifier associated with the transaction, wherein the RFID identifier indicates at least one of one or more scanned merchandises, a number of the one or more scanned merchandises, or a price of the one or more scanned merchandises;
receiving an image associated with the transaction;
analyzing the image to determine at least one of one or more imaged merchandises, a number of the one or more imaged merchandises, or a price of the one or more imaged merchandises;
determining at least one of one or more detected merchandises, a number of the one or more detected merchandises, and a price of the one or more detected merchandises based on information in the RFID identifier and the analyzed image;
determining at least one of a merchandise discrepancy between the one or more transaction merchandises and the one or more detected merchandises, a number discrepancy between the number of the one or more transaction merchandises and the number of the one or more detected merchandises, or a price discrepancy between the price of the one or more transaction merchandises and the price of the one or more detected merchandises; and
transmitting, in response to determining the at least one of the merchandise discrepancy, the number discrepancy, or the price discrepancy, an alert.
In summary, the claim recites the method and systems along with the computer readable media that perform the series of steps of receiving a visual code identifier associated with a transaction of transaction merchandises; receiving a radio frequency identification (RFID) identifier associated with the transaction; analyzing the image; determining the detected merchandises including the number of the detected merchandises and the price of the detected merchandises based on the information in the RFID identifier and the analyzed image; determining the merchandise discrepancy including the number discrepancy or the price discrepancy; and transmitting an alert in response to the determined merchandise discrepancy, the number discrepancy, or the price discrepancy.
As a whole, the claim is directed to a computer-implemented method for loss prevention in a store using video analytics by analyzing the imaged merchandises, the mitigating risk).  The mere nominal recitation of generic computer components (i.e., a processor, a memory stored instructions, a RFID identifier – see claims 9 and 17) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 9 recites a computer readable medium and Claim 17 recites a computer system with elements and limitations address the same subject matter in Claim 1.  Therefore, these claims are also directed to an abstract idea.
Step 2A Prong 2:
The claims include the additional computer elements such as a processor, a memory stored instructions, a RFID identifier – see claims 9 and 17, are all recited at a high level of generality and merely invoked as tools to implement the abstract idea (see Applicant’s Specification, pages 29-34 and Figures 1-2).  Applicant’s specification does not describe how these computer elements are different from the general computer components, and thus, they are treated as the general computer components.
The claimed method recites approximately seven steps (see exemplary claim 1 above) to manage a method of loss prevention in a store.  The steps are merely instructions to implement the abstract idea on a computer over a network and require no more than a generic computer to perform generic computer functions including receiving (Step 2A Prong 2-No).
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claims recite a method of loss prevention in a store by receiving a visual code identifier associated with a transaction of transaction merchandises (transmitting 
Dependent claims 2-8, 10-16, and 18-20 depend on claims 1, 9, and 17 and thus include all of the limitations and features of the claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 1, 9, and 17.
Claims 2, 10, and 18 further include limitation about using the neural network to analyze the images.  (These claims include more details about the analysis using the neural network - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 3, 11, and 19 further include details about training the neural network using images of the merchandises.  (These claims include more details about how the neural network is trained - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 4, 12, and 20 further include details about transmitting the alert in real time or near real time.  (These claims include more details about transmitting the alert in real time - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

(These claims include more details about transmitting the alert - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 6 and 14 further comprise about receiving location information from a RFID monitor indicating a location of the transaction merchandises or detected merchandises.  (These claims include more details about the location of the transaction merchandise or detected merchandises - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 7 and 15 further comprise about receiving the surveillance image of a monitored area near the RFID monitor.  (These claims include more details about the surveillance image of the monitored area - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 8 and 16 further comprise about the surveillance image showing q purchaser leaving the store with the transaction merchandises or detected merchandises.  (These claims include more details about the purchaser leaving the store with the merchandises - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims and additional details/requirements for loss prevention.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claims is on the method of loss prevention in a store using video analytics by analyzing the imaged merchandises, the numbers of the imaged merchandises, or the price of the imaged merchandises based on the information in the RFID identifier and the analyzed image.  The claims are not directed to a new type of processor, network, or system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu-1 (US Pub. No. 2018/0165733 A1) in view of Kundu-2 (US Pub. No. 2012/0320199 A1) and further in view of Gao (US Pub. No. 2019/0034897 A1).
As per Claim 1, Kundu-1 teaches a method of loss prevention in a store, comprising:
receiving a visual code identifier associated with a transaction of one or more transaction merchandises, wherein the visual code identifier indicates at least one of the one or more transaction merchandises, a number of the one or more transaction merchandises, or a price of the one or more transaction merchandises (see Kundu-1, para. 31, 79, scanning of barcodes by the customer);
receiving a radio frequency identification (RFID) identifier associated with the transaction, wherein the RFID identifier indicates at least one of one or more scanned merchandises, a number of the one or more scanned merchandises, or a price of the one or more scanned merchandises (see Kundu-1, para. 24, 85, detection of RFID identifiers by sensor 124 in the form of RFID tag reader);
receiving an image associated with the transaction (see Kundu-1, para. 24, 85);

determining at least one of one or more detected merchandises, a number of the one or more detected merchandises, and a price of the one or more detected merchandises based on information in the RFID identifier and the analyzed image (see Kundu-1, para. 24, 27, sensor data is used in conjunction with video data in the determination);
determining at least one of a merchandise discrepancy between the one or more transaction merchandises and the one or more detected merchandises, a number discrepancy between the number of the one or more transaction merchandises and the number of the one or more detected merchandises, or a price discrepancy between the price of the one or more transaction merchandises and the price of the one or more detected merchandises (see Kundu-2, para. 135, 195, determine and detect discrepancy); and
transmitting, in response to determining the at least one of the merchandise discrepancy, the number discrepancy, or the price discrepancy, an alert (see Kundu-1, para. 27, 123, generation of an alert in the case of a discrepancy between transaction merchandises and detected merchandises).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the discrepancy determination and detection features, as taught by Kundu-2, in the method of Kundu-1 since the claimed invention is merely a 

As per Claim 2, Kundu-1 in view of Kundu-2 teaches the method of claim 1.  Gao further teaches wherein analyzing the image comprises analyzing the image using a neural network (see Gao, para. 11, 17, 23-31, Claim 2, training an image recognition).  One of ordinary skill in the art would have been motivated to combine the teachings of Gao with the combination of Kundu-1 and Kundu-2 as in claim 1 in order to use a neural network to analyze the images.

As per Claim 3, Kundu-1 in view of Kundu-2 and Gao teaches the method of claim 2.  Gao further teaches further comprises training the neural network to identify a plurality of training merchandises using images of the plurality of training merchandises (see Gao, para. 11, 17, 23-31, Claim 2, training an image recognition).  One of ordinary skill in the art would have been motivated to combine the teachings of Gao with the combination of Kundu-1 and Kundu-2 as in claim 1 in order to train the neural network to identify training merchandises using images of the training merchandises.

As per Claim 4, Kundu-1 in view of Kundu-2 teaches the method of claim 1.  Kundu-1 further teaches wherein transmitting the alert comprises transmitting the alert in real time or near real time (see Kundu-1, para. 27, 123, generation of an alert in the case of a discrepancy between transaction merchandises and detected merchandises).

As per Claim 5, Kundu-1 in view of Kundu-2 teaches the method of claim 4.  Kundu-1 further teaches wherein transmitting the alert further comprises transmitting the alert to a store personnel (see Kundu-1, para. 27, 123, generation of an alert in the case of a discrepancy between transaction merchandises and detected merchandises).

As per Claim 6, Kundu-1 in view of Kundu-2 teaches the method of claim 1.  Kundu-2 further teaches further comprising, after determining the at least one of the merchandise discrepancy, the number discrepancy, or the price discrepancy, receiving location information from a RFID monitor indicating a location of the one or more transaction merchandises or the one or more detected merchandises (see Kundu-2, para. 135, 195, determine and detect discrepancy).  One of ordinary skill in the art would have been motivated to combine the teachings of Kundu-2 with the combination of Kundu-1 and Kundu-2 as in claim 1 in order to receive location information from a RFID monitor indicating the location of the transaction merchandises or the detected merchandise.

As per Claim 7, Kundu-1 in view of Kundu-2 teaches the method of claim 6.  Kundu-1 further teaches further comprising receiving, from one or more cameras, at least one surveillance image of a monitored area near the RFID monitor (see Kundu-1, para. 24, 85, detection of RFID identifiers by sensor 124 in the form of RFID tag reader).

As per Claim 8, Kundu-1 in view of Kundu-2 teaches the method of claim 1.  Kundu-1 further teaches wherein the at least one surveillance image shows a purchaser leaving the store with the at least one of the one or more transaction merchandises or the one or more detected merchandises (see Kundu-1, para. 24, 85, detection of RFID identifiers by sensor 124 in the form of RFID tag reader).

As per Claim 9, this claim is written in computer medium form and corresponds to claim 1 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 1.

As per Claim 10, this claim is written in computer medium form and corresponds to claim 2 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 2.

As per Claim 11, this claim is written in computer medium form and corresponds to claim 3 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 3.

As per Claim 12, this claim is written in computer medium form and corresponds to claim 4 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 4.

As per Claim 13, this claim is written in computer medium form and corresponds to claim 5 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 5.

As per Claim 14, this claim is written in computer medium form and corresponds to claim 6 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 6.

As per Claim 15, this claim is written in computer medium form and corresponds to claim 7 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 7.

As per Claim 16, this claim is written in computer medium form and corresponds to claim 8 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 8.

As per Claim 17, this claim is written in computer system form and corresponds to claim 1 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 1.

As per Claim 18, this claim is written in computer system form and corresponds to claim 2 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 2.

As per Claim 19, this claim is written in computer system form and corresponds to claim 3 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 3.

As per Claim 20, this claim is written in computer system form and corresponds to claim 4 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 4.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697